                    Case 20-10256-KBO         Doc 683-1   Filed 08/19/21   Page 1 of 1




                                               EXHIBIT A


                                   PERIOD
    PROFESSIONAL                                     FEES           EXPENSES              TOTAL
                                  COVERED
Pachulski Stang Ziehl &
Jones LLP
                                   2/11/20-
(Counsel to the Official                           $341,382.00       $4,532.81           $345,914.81
                                   6/30/21
Committee of Unsecured
Creditors)

Alvarez & Marsal North
America, LLC
                                   2/11/20-
(Financial Advisor to the                          $253,255.00        $145.85            $253,400.85
                                   6/30/21
Official Committee of
Unsecured Creditors)

TOTALS                                             $594,637.00       $4,678.66           $599,315.66




     DOCS_DE:235725.1 20341/002
